DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-10 are currently pending in the application; of these, claim 1 is independent.  All of the currently pending claims have been examined in the present Office action.

Information Disclosure Statement
3.	In the information disclosure statement filed July 1, 2020 (“IDS”), in the Non-Patent Literature Documents section, the cited reference fails to comply with 37 CFR 1.98(a)(2) because no copy of the document has been submitted.   37 CFR 1.98(a)(2) requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The citation has been lined-through on the copy of the IDS attached to this action and, unless cited by the Examiner on Form PTO-892, it has NOT been considered.

Drawings
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “FS” (i.e., the lateral force; see specification paragraphs [0076], [00128], and [00134]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be 
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “F” (see Fig. 12).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
6.	The disclosure is objected to because of the following informalities:
Paragraph [00126], for example, refers to “Metro Line 2”.  Reference numeral 2, however, has previously been used to denote a “rotation driver” (see, e.g., paragraph [0058] and drawing Fig. 6).
Paragraph [00127] indicates that Example 2 (i.e., tunnel construction of a section of Metro Line 2) is shown in drawing Figs. 9, 12, and 14.  Although Fig. 12 appears to relate to Example 2, Figs. 9 and 14 do not.
Appropriate correction is required.

Claim Objections
7.	Claims 7-10 are objected to because of the following informalities:
In line 13 of claim 7, the recitation “and fixed on main body of the ...” does not read properly; it appears that an article should precede “main body” (e.g., “a main body”).
In line 7 of claim 9, the use of a capital “T” in “The high-pressure water pipe ...” appears to be in error.
In line 5 of claim 10, the recitation “in step 10, lithology determination result ...” does not read properly; it appears that an article should precede “lithology determination result” (e.g., “a lithology determination result”).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



9.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "complex strata" (e.g., in line 1 of claim 1) is a relative term which renders the claim indefinite. The term "complex" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In line 4 of claim 1, the recitation “rock-breaking tunneling apparatus (17) for TBM construction” is confusing because it implies that the TBM is being constructed.  
The claims are confusing because applicant appears to use different (i.e., inconsistent) terminology to refer to the same structure or element throughout the claims; consistent terminology should be used throughout the claims.  For example:
Claim 1 recites “a TBM” (line 1) and “a tunneling apparatus” (line 4); both of these terms appear to refer to the same machine.  
Claim 1 recites “a mechanical cutter tool (1.111)” (line 7), “a three-way force detection cutter” (line 8), and a “a three-way force sensor” (line 9).  In lines14-15, however, it is recited that the mechanical cutter tool (1.111) is “loaded with the three-way force sensor”.  Accordingly, it appears that the terms “three-way force detection cutter” and “mechanical cutter tool” refer to the same structure.  
Claim 1 recites feeding back “three-way force data” (line 9) and “processing information” (line 10) by a TBM back-end control processor.  It appears that the “information” being processed is the same information as the “three-way force data”  (since the three-way force data is what the TBM back-end processor is described as processing; see paragraph [0027] of applicant’s published application).

In line 7 of claim 1, the recitation “pushing and pressing against a tunnel face (15) by a mechanical cutter tool (1.111)” is confusing because it implies that the mechanical cutter tool is causing the pushing and pressing (when, in fact, the mechanical cutter tool is the element that is being pushed and pressed).
In line 9 of claim 1, the recitation “feeding back” three-way force data is indefinite and confusing.  There is nothing in the claim language establishing that any data has previously been fed or sent, such that it could be fed back.
	In line 10 of claim 1, the recitation “processing information” is vague and indefinite.
In lines 11-12 of claim 1, the recitation “feeding back” parameter information to a TBM cutter head control center by a lithology index center is indefinite and confusing.  There is nothing in the claim language establishing that any data has previously been fed or sent by the TBM cutter head control center, such that it could be fed back.
In line 13 of claim 1, the recitation “responding” by the TBM cutter head control center is vague and confusing.  It is not clear what is being responded to or to what the response is directed.
In line 14 of claim 1, the recitation “obtaining and adjusting parameters by the mechanical cutter tool (1.111)” is confusing because it implies that the mechanical cutter tool is causing the obtaining and adjusting actions (when it appears that this is being done by the TBM cutter head control center).
In line 14 of claim 1, it is not clear how the “parameters” relate to the previously-recited “parameter information” (see line 11).

In line 4 of claim 2, it is not clear how the “three-way force detection cutter mechanism” relates to the previously-recited “three-way force detection cutter” (see claim 1, line 8).
In line 6 of claim 2, the recitation “arranged radially” is indefinite; the cutter head has not been recited in a manner that defines a radial direction.
In line 8 of claim 2, “the TBM overall advancement cutter mechanisms (1.11)” lacks proper antecedent basis in the claims (only a single overall advancement cutter mechanism is previously recited).
In lines 8-9 of claim 2, “the three-way force detection cutter mechanisms (1.12)” lacks proper antecedent basis in the claims (only a single three-way force detection cutter mechanism is previously recited).
In line 1 of claim 3, “the three-way force detection cutter mechanism (1.12)” lacks proper antecedent basis in the claims.
In line 2 of claim 3, the recitation “a three-way force detection cutter” is indefinite.  It is not clear whether this is intended to refer to the same previously-recited “three-way force detection cutter” (see claim 1, line 8), or to some other/additional three-way force detection cutter.
In line 2 of claim 3, the recitation “a three-way force sensor” is indefinite.  It is not clear whether this is intended to refer to the same previously-recited “three-way force sensor” (see claim 1, line 9), or to some other/additional three-way force sensor.
In line 3 of claim 4, “the three-way detection sensor” lacks proper antecedent basis in the claims.

In line 8 of claim 5, “the real-time cutting and breaking ...” lacks proper antecedent basis in the claims.
In lines 9-10 of claim 5, “the TBM overall advancement cutter mechanism” lacks proper antecedent basis in the claims.
Claim 5 (in lines 16-18) recites “wherein, ... CCRost represents a cutter cutting coefficient”.  This coefficient, however, does not appear to be used in the equations recited earlier in the claim.  Accordingly, it is not clear whether applicant intends this to be included in the claim language and, if so, its meaning is not clear.
In line 7 of claim 6, “the laboratory conditions” lacks proper antecedent basis in the claims.
In line 2 of claim 7, the recitation “a mechanical cutter tool” is indefinite.  It is not clear whether this is intended to refer to the same previously-recited “mechanical cutter tool” (see claim 1, line 7), or to some other/additional mechanical cutter tool.
In line 7 of claim 8, “the rear end of the combined ...” lacks proper antecedent basis in the claims.
In lines 9-10 of claim 8, “the rear end of the outer frame” lacks proper antecedent basis in the claims.
In lines 13-14 of claim 8, “the propulsion oil cylinders” lacks proper antecedent basis in the claims (only a single propulsion oil cylinder is previously recited).
Claim 10 recites (in lines 5-7) “in step 10, lithology determination result obtained by the three-way force detection cutter mechanism (1.12) ...”.  This is confusing since step 10 (see claim 1, lines 14-15) does not involve a lithology determination.

Allowable Subject Matter
10.	Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

11.	The following is a statement of reasons for the indication of allowable subject matter:
None of the prior art references of record, considered either individually or in proper combination, disclose or suggest a method of tunneling with a tunnel boring machine (TBM) having a combined mechanical-hydraulic rock-breaking cutter head including a mechanical cutter tool loaded with a three-way force sensor, the method including the steps of feeding three-way force data from the three-way force sensor of the mechanical cutter tool to a TBM back-end control processor to obtain a value of a rock-cutter contact angle, feeding parameter information, based on the rock-cutter contact angle, to a TBM cutter head control center from a lithology index center, and adjusting the mechanical cutter tool according to the parameter information, in combination with the other recited limitations in claim 1.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Barwart et al. and Moulin each disclose a tunnel boring machine (TBM) having a cutting head with roller cutters and a three-way force sensor associated with each roller cutter.  Moulin et al. discloses a TBM with a cutter head having roller cutters and force sensors associated with each roller cutter.  Reid et al. discloses a drilling system that uses a rock mass lithology database (52) to store a rock mass model.  CN-107577862-A discloses a TBM having a real-time sensing system that interacts with a data storehouse for TBM tunneling parameters .

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                             
12 February 2022

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672